


Exhibit 10.1
Execution Version

AGREEMENT

     This Agreement (this “Agreement”) is made and entered into as of July 28,
2014, by and among Quantum Corporation, a Delaware corporation (the “Company”),
and the entities and natural persons listed on Exhibit A hereto and their
respective Affiliates (collectively, “Starboard”) (each of the Company and
Starboard, a “Party” to this Agreement, and collectively, the “Parties”).

RECITALS

     WHEREAS, each of the Company and Starboard has filed preliminary proxy
materials with the Securities and Exchange Commission with respect to the
election of directors at the 2014 annual meeting of stockholders of the Company
(the “2014 Annual Meeting”);

     WHEREAS, Starboard is deemed to beneficially own shares of common stock of
the Company (the “Common Stock”) totaling, in the aggregate, 44,243,875 shares,
including shares underlying the Company’s convertible senior subordinated notes,
or approximately sixteen and six tenths of one percent (16.6%) of the Common
Stock of the Company issued and outstanding on the date hereof; and

     WHEREAS, the Company and Starboard have determined to come to an agreement
with respect to the election of members of the Company’s board of directors (the
“Board”) at the 2014 Annual Meeting and certain other matters, as provided in
this Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

     1. Board Matters; Board Appointments; 2014 Annual Meeting.

          (a) The Company agrees that prior to the mailing of its definitive
proxy statement for the 2014 Annual Meeting, the Board and all applicable
committees of the Board shall take all necessary actions, subject to Section
1(d) and Section 1(i) below, to nominate Jeffrey Smith (“Nominee One”), Louis
DiNardo (“Nominee Two”), Philip Black (“Nominee Three”), and Dale Fuller
(“Nominee Four”, and together with Nominee One, Nominee Two and Nominee Three,
the “Starboard Nominees”) for election to the Board at the 2014 Annual Meeting.
During the Standstill Period (as defined below), except as required by paragraph
(k) below, the Board and all applicable committees of the Board shall not
increase the size of the Board to more than nine (9) directors. As of the date
of this Agreement, Nominee Four is appointed as an observer to the Board until
the 2014 Annual Meeting. Nominee Four will (i) receive copies of all notices and
written information furnished to the full Board, reasonably in advance of each
meeting to the extent practicable, and (ii) be permitted to be present at all
meetings of the full Board (whether by telephone or in person). Notwithstanding
the foregoing, (A) the Company shall be entitled to withhold any information and
exclude Nominee Four from any meeting, or any portion thereof, as is reasonably
determined by the Company to be necessary to protect the Company’s
attorney-client privilege, or as otherwise may be appropriate until Nominee Four
is elected to the Board, and (B) Nominee Four shall execute a confidentiality
agreement in form and substance reasonably acceptable to the Company with
respect to the information and discussions to which he will have access. 

--------------------------------------------------------------------------------




          (b) Upon the execution of this Agreement, Starboard hereby agrees not
to (i) nominate any person for election at the 2014 Annual Meeting, (ii) submit
any proposal for consideration at, or bring any other business before, the 2014
Annual Meeting, directly or indirectly, or (iii) initiate, encourage or
participate in any “withhold” or similar campaign with respect to the 2014
Annual Meeting, directly or indirectly, and shall not permit any of its
Affiliates or Associates to do any of the items in this Section 1(b). Starboard
shall not publicly or privately encourage or support any other stockholder to
take any of the actions described in this Section 1(b).

          (c) The Company agrees that it will recommend, support and solicit
proxies for the election of the Starboard Nominees at the 2014 Annual Meeting
(and, if the Standstill Period is extended pursuant to Section 1(l) below,
subject to Section 1(d) and 1(i), at the 2015 annual meeting of stockholders of
the Company (the “2015 Annual Meeting”)) in the same manner as for the Company’s
other nominees standing for election to the Board at the 2014 Annual Meeting
(and the 2015 Annual Meeting, as applicable).

          (d) The Company agrees that if any of the Starboard Nominees or any
Replacement Director (as defined below) is unable to serve as a director,
resigns as a director or is removed as a director prior to the 2015 Annual
Meeting (or, if the Standstill Period is extended pursuant to Section 1(l)
below, prior to the 2016 annual meeting of stockholders of the Company (the
“2016 Annual Meeting”)) and at such time Starboard beneficially owns in the
aggregate, excluding shares of Common Stock underlying the Company’s convertible
senior subordinated notes, at least the lesser of (i) three percent (3.0%) of
the Company’s then outstanding Common Stock and (ii) 7,518,889 shares of Common
Stock (subject to adjustment for stock splits, reclassifications, combinations
and similar adjustments), Starboard shall have the ability to recommend a
substitute person(s) for approval by the Corporate Governance and Nominating
Committee of the Board (the “Governance Committee”), in good faith after
exercising its fiduciary duties, which approval shall not be unreasonably
withheld (any such replacement nominee recommended in accordance with the terms
of this Section 1(d) shall be referred to as the “Replacement Director”). Any
Replacement Director shall (i) other than in the case of a substitute for
Nominee One, be independent of Starboard, (ii) qualify as “independent” pursuant
to NYSE listing standards, as do Nominee Two, Nominee Three and Nominee Four,
and (iii) have relevant financial and business experience. In the event the
Governance Committee does not accept a substitute person recommended by
Starboard, Starboard will have the right to recommend additional substitute
person(s), who meet the requirements of (i) through (iii) in the preceding
sentence. Upon the recommendation of a Replacement Director nominee by the
Governance Committee, the Board shall vote on the appointment of such
Replacement Director to the Board no later than five (5) business days after the
Governance Committee recommendation of such Replacement Director; provided,
however, that if the Board does not elect such Replacement Director to the
Board, the Parties shall continue to follow the procedures of this Section 1(d)
until a Replacement Director is elected to the Board.

          (e) At the 2014 Annual Meeting (and, if the Standstill Period is
extended pursuant to Section 1(l) below, at the 2015 Annual Meeting), Starboard
agrees to appear in person or by proxy and vote all shares of Common Stock
beneficially owned by it (i) in favor of the election of each of the Company’s
nominees for election to the Board (ratably with respect to all nominees) and
(ii) in accordance with the Board’s recommendation with respect to each other
proposal submitted to a vote of the stockholders of the Company at such Annual
Meeting, unless, solely with respect to proposals other than the election of
directors, Institutional Shareholder Services Inc. recommends otherwise with
respect to any such other proposal; provided, however, that Starboard shall only
be required to vote ratably with respect to all nominees at the 2015 Annual
Meeting to the extent that the Company also votes ratably with respect to all
nominees at the 2015 Annual Meeting. 

2

--------------------------------------------------------------------------------




          (f) Starboard agrees that it will cause its Affiliates and Associates
to comply with the terms of this Agreement. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

          (h) The Company shall use its reasonable best efforts to hold the 2014
Annual Meeting no later than September 13, 2014.

          (i) Starboard agrees to obtain from Nominee One an irrevocable
resignation letter pursuant to which Nominee One shall resign from the Board and
all applicable committees thereof if at any time during the Standstill Period
Starboard’s aggregate beneficial ownership of Common Stock, excluding shares of
Common Stock underlying the Company’s convertible senior subordinated notes,
decreases to less than the lesser of (x) three percent (3.0%) of the Company’s
then outstanding Common Stock and (y) 7,518,889 shares of Common Stock (subject
to adjustment for stock splits, reclassifications and similar adjustments). Also
at such time, (1) the right of Starboard pursuant to Section 1(d) to participate
in the recommendation of a Replacement Director to fill the vacancy caused by
any such resignation of Nominee One shall automatically terminate and (2) if
such time occurs prior to the 2015 Annual Meeting, the Company shall not be
required to nominate, recommend, support or solicit proxies for the election of
any Starboard Nominees for election to the Board at the 2015 Annual Meeting.

          (j) Starboard shall cause each Starboard Nominee (and any Replacement
Director) to agree in writing, during the term of any service as a director of
the Company, (i) to comply with all policies, procedures, processes, codes,
rules, standards and guidelines applicable to members of the Board, including,
without limitation, the Company’s code of conduct, insider trading policy, its
Regulation FD policy, its related party transactions policy and corporate
governance guidelines and (ii) to keep confidential and not publicly disclose
discussions and matters considered in meetings of the Board and Board
committees, unless previously disclosed publicly by the Company. Nominee Four
within five (5) business days of the execution of this Agreement, and any
Replacement Director, as promptly as reasonably practicable after the proposal
of such Replacement Director, shall submit to the Company a fully completed copy
of the Company’s standard director & officer questionnaire and other reasonable
and customary director onboarding documentation required by the Company in
connection with the appointment or election of new Board members.

3

--------------------------------------------------------------------------------




          (k) If the Company does not achieve certain objectives under its
fiscal year 2015 business plan previously agreed between the Company and
Starboard, then Starboard will be entitled to nominate two additional directors
to the Board. For the avoidance of doubt, Starboard shall be entitled to
exercise any such right it may obtain under this paragraph to fill two
additional Board seats as of the first business day following the date that the
Company fails to achieve any of the agreed business plan objectives, which shall
be determined as of the date the Company publicly announces earnings results for
the applicable period. If Starboard exercises its rights under this paragraph,
the Company shall increase the size of the Board by two directors, and Starboard
shall propose two candidates, each of whom shall be appointed to the Board
within ten (10) business days of being proposed, so long as such candidate
qualifies as “independent” pursuant to NYSE listing standards and does not
otherwise have any material conflicts with the Company or its businesses. If any
such candidate proposed by Starboard is found to either have a material conflict
or not to be “independent”, Starboard shall then have the right to propose an
additional candidate who qualifies as “independent” pursuant to NYSE listing
standards and does not otherwise have any material conflicts with the Company or
its businesses and who shall be appointed to the Board within ten (10) business
days of being proposed by Starboard. If Starboard obtains the right under this
paragraph to fill two additional Board seats, then Starboard shall propose its
initial two candidates no later than the conclusion of the 2015 Annual Meeting.
Starboard’s right under this paragraph (k) to fill two additional Board seats
shall expire if prior to proposing its initial two candidates, Starboard and/or
any of its Affiliates sells, transfers or otherwise disposes of shares of the
Company’s Common Stock (excluding shares of Common Stock underlying the
Company’s convertible senior subordinated notes) representing more than 0.99% of
the outstanding shares of Common Stock.

          (l) If the Company achieves all of the business plan objectives
referred to in (k) above, then (x) the Standstill Period set forth in Section 2
below shall be extended until the earlier of (i) the date that is fifteen (15)
business days prior to the deadline for the submission of stockholder
nominations for the 2016 Annual Meeting pursuant to the Company’s bylaws and
(ii) the date that is 100 days prior to the anniversary of the 2015 Annual
Meeting, and (y) subject to Section 1(d) and Section 1 (i), the Company shall be
obligated, if requested by Starboard prior to the nomination deadline for such
Annual Meeting, to re-nominate each of the four Starboard Nominees (or any
lesser number requested by Starboard) for election to the Board at the 2015
Annual Meeting.

          (m) The parties agree that if, at any time, any nominee for the Board
that is not a Starboard Nominee (a “Non-Starboard Nominee”) or any director
serving on the Board that was not a Starboard Nominee or a Replacement Director
(a “Non-Starboard Director”) is unable or unwilling to serve as a director,
resigns as a director or is removed as a director, the other Non-Starboard
Directors shall be entitled to name a substitute person to replace the
Non-Starboard Nominee or Non-Starboard Director, as applicable, provided, that,
such substitute person must have no material conflict with the Company or its
businesses and, other than in the case of the Chief Executive Officer of the
Company, be “independent” pursuant to the NYSE Listing Standards.

4

--------------------------------------------------------------------------------




     2. Standstill Provisions.

          (a) Starboard agrees that, from the date of this Agreement until the
earlier of (i) the date that is fifteen (15) business days prior to the deadline
for the submission of stockholder nominations for the 2015 Annual Meeting
pursuant to the Company’s bylaws or (ii) the date that is one hundred (100) days
prior to the first anniversary of the 2014 Annual Meeting (as the same may be
extended pursuant to Section 1(l), the “Standstill Period”), neither it nor any
of its Affiliates or Associates under its control or direction will, and it will
cause each of such Affiliates and Associates not to, directly or indirectly, in
any manner:

               (i) engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” as such terms are defined in Regulation 14A
under the Exchange Act of proxies or consents (including, without limitation,
any solicitation of consents that improperly seeks to call a special meeting of
stockholders), in each case, with respect to securities of the Company;

               (ii) form, join or in any way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

               (iii) deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the members of Starboard and otherwise in accordance with this Agreement;

               (iv) seek, or encourage any person, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors;

               (v)(A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders of the Company, (B) make any offer or
proposal (with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or encourage, initiate or support any other third party
in any such related activity or (C) make any public communication in opposition
to any Company acquisition or disposition activity approved by the Board;

               (vi) seek, alone or in concert with others, representation on the
Board, except as specifically contemplated in Section 1;

               (vii) seek to advise, encourage, support or influence any person
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders, except in accordance with Section
1; or

               (viii) make any request or submit any proposal to amend the terms
of this Agreement other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any Party.

5

--------------------------------------------------------------------------------




          (b) Except as expressly provided in Section 1 or Section 2(a), each
member of Starboard shall be entitled to:

               (i) vote their shares on any other proposal duly brought before
the 2014 Annual Meeting and 2015 Annual Meeting, or otherwise vote as each
member of Starboard determines in its sole discretion; or

               (ii) disclose, publicly or otherwise, how it intends to vote or
act with respect to any securities of the Company, any stockholder proposal or
other matter to be voted on by the stockholders of the Company and the reasons
therefore; provided that, as applicable, all such activity is in compliance with
the requirements of this Agreement.

     3. Representations and Warranties of the Company.

     The Company represents and warrants to Starboard that (a) the Company has
the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding, or arrangement to which the Company is a party or by which it is
bound.

     4. Representations and Warranties of Starboard.

     Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind it thereto, (b) this
Agreement has been duly authorized, executed and delivered by Starboard, and is
a valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, (i) Starboard is deemed to beneficially own in the aggregate
44,243,875 shares of Common Stock, including shares of Common Stock underlying
the Company’s convertible senior subordinated notes, and (ii) Starboard does not
currently have, and does not currently have any right to acquire, any interest
in any other securities of the Company (or any rights, options or other
securities convertible into or exercisable or exchangeable (whether or not
convertible, exercisable or exchangeable immediately or only after the passage
of time or the occurrence of a specified event) for such securities or any
obligations measured by the price or value of any securities of the Company or
any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), and whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and without regard to any short
position under any such contract or arrangement), (f) each of Nominee Two,
Nominee Three and Nominee Four is independent of Starboard, and (g) Starboard
has not, directly or indirectly, compensated or agreed to, and will not,
compensate Nominee Two, Nominee Three or Nominee Four for their service as a
nominee or director of the Company with any cash, securities (including any
rights or options convertible into or exercisable for or exchangeable into
securities or any profit sharing agreement or arrangement), or other form of
compensation directly or indirectly related to the Company or its securities,
other than cash compensation, if any, to be used by Nominee Two, Nominee Three
and Nominee Four to purchase securities of the Company, which compensation has
been previously disclosed to the Company, has been paid in full prior to the
date hereof and Starboard has no remaining compensation obligation to Nominee
Two, Nominee Three or Nominee Four.

6

--------------------------------------------------------------------------------




     5. Press Release.

     Promptly following the execution of this Agreement, the Company and
Starboard shall jointly issue a mutually agreeable press release (the “Mutual
Press Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B. Prior to the issuance of the Mutual Press Release, neither
the Company nor Starboard shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other Party.
Until the 2014 Annual Meeting, neither the Company nor Starboard or any of the
Starboard Nominees shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.

     6. Specific Performance.

     Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement. 

7

--------------------------------------------------------------------------------




     7. Expenses.

     The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2014 Annual Meeting, the filing of a
Schedule 13D amendment in connection with this Agreement and the negotiation and
execution of this Agreement, provided that such reimbursement shall not exceed
seventy five thousand dollars ($75,000) in the aggregate.

     8. Severability.

     If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

     9. Notices.

     Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

If to the Company:

Quantum Corporation
224 Airport Parkway, Suite 300
San Jose, California 95110
Attention: Shawn Hall
Telephone: (408) 944-4000
Facsimile: (408) 944-6581

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, Professional
Corporation
1301 Avenue of the Americas, 40th Floor
New York, New York 10019
Attention: Warren S. de Wied, Esq.
Telephone: (212) 999-5800
Facsimile: (212) 999-5899

8

--------------------------------------------------------------------------------




If to Starboard or any member thereof:

Starboard Value LP
830 Third Avenue, 3rd Floor
New York, New York 10022
Attention: Jeffrey C. Smith
Telephone: (212) 845-7977
Facsimile: (212) 845-7988

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky, Esq.

Andrew Freedman, Esq.
Telephone: (212) 451-2300
Facsimile: (212) 451-2222

     10. Applicable Law.

     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles thereof. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each of the Parties hereto hereby irrevocably submits, with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

9

--------------------------------------------------------------------------------




     11. Counterparts.

     This Agreement may be executed in two or more counterparts, each of which
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

     12. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.

     This Agreement and the understanding regarding business plan objectives
referred to herein constitute the entire understanding of the Parties hereto
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than as set forth in the preceding sentence. No modifications of
this Agreement can be made except in writing signed by an authorized
representative of each the Company and Starboard, except that the signature of
an authorized representative of the Company will not be required to permit an
Affiliate of Starboard to agree to be listed on Exhibit A and be bound by the
terms and conditions of this Agreement. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Starboard, the prior written consent of
the Company, and with respect to the Company, the prior written consent of
Starboard. This Agreement is solely for the benefit of the Parties hereto and is
not enforceable by any other persons.

     13. Mutual Non-Disparagement.

     Subject to applicable law, each of the Parties covenants and agrees that,
during the Standstill Period, or if earlier, until such time as the other Party
or any of its agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors shall have breached this Section, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly disparage, call
into disrepute, or otherwise defame or slander the other Parties or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Parties’ subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Parties’ subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives. For
purposes of this Section 13, the Starboard Nominees shall not be deemed to be an
agent, affiliate, officer, key employee or director of the Company or Starboard
and no actions taken by any agent or other representative of a Party in any
capacity other than as a representative of such Party shall be covered by this
Agreement.

[The remainder of this page intentionally left blank]

10

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized signatories of the Parties as of the date hereof.

QUANTUM CORPORATION   By: /s/ Jon W. Gacek Name:  Jon W. Gacek Title: President
and Chief Executive Officer   Starboard:   Starboard VALUE AND OPPORTUNITY
Starboard VALUE LP MASTER FUND LTD   By: Starboard Value LP, its investment
manager By: Starboard Value GP LLC, its general partner   Starboard VALUE AND
OPPORTUNITY S LLC Starboard VALUE GP LLC By: Starboard Value LP, its manager By:
Starboard Principal Co LP, its member   Starboard VALUE AND OPPORTUNITY C LP
Starboard PRINCIPAL CO LP By: Starboard Value LP, its investment manager By:
Starboard Principal Co GP LLC, its general partner   Starboard PRINCIPAL CO GP
LLC   By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith  Title: Authorized
Signatory


[Signature Page to Agreement]

11

--------------------------------------------------------------------------------




EXHIBIT A

Starboard

Starboard VALUE AND OPPORTUNITY MASTER FUND LTD
Starboard VALUE AND OPPORTUNITY S LLC
Starboard VALUE AND OPPORTUNITY C LP
Starboard VALUE LP
Starboard VALUE GP LLC
Starboard PRINCIPAL CO LP
Starboard PRINCIPAL CO GP LLC
JEFFREY C. SMITH
MARK R. MITCHELL
PETER A. FELD

12

--------------------------------------------------------------------------------




EXHIBIT B

PRESS RELEASE

13

--------------------------------------------------------------------------------